DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not "device for housing ventilation" in claim 1, where the instant specification discloses wherein the device for housing ventilation is implemented with a medium pressure tap "10" illustrated in Fig. 4 . In the instant case, “device” is the generic placeholder, followed by the function “for housing ventilation”. There is no further structural limitation modifying the generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schaefer et al., (US 20060234093 A1) hereinafter Schaefer.
Regarding Claim 1, Schaefer discloses a fuel cell system (Schaefer Abstract, Fig. 5a, 5d) comprising:
At least one membrane electrode assembly (MEA) [0002], arranged in fuel cell stack housing “222”, “224” [0035],
A cathode reactant supply “226” [0034] having a compressor “230” (corresponds to compressor “30” [0021]), Fig. 5a “230”, and 
A device for controlling pressure within the fuel cell stack housing [0023], reading on a device for housing ventilation, wherein the device for housing ventilation has a pressure control valve “284”, “286” [0035], reading on a medium pressure tap since it is a pressure control valve, associated with the compressor “230” since it is immediately after compressor “230” in a cathode reactant flow direction (Fig. 5a).
Regarding Claim 2, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses wherein the compressor “230” has an outlet opening to reactant stream “232” [0035], Fig. 5a, in a region of medium pressure internally present during operation, since it is taken to be at a suitable pressure in order for the fuel cell to work properly, said outlet opening being connected via a pressure line to a housing opening of the fuel cell stack housing “222” (outlet of compressor “230” goes via line “234” into fuel cell stack “222”, Fig. 5a). 
Regarding Claim 3
Regarding Claim 7, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses wherein the fuel cell housing “222” has an outlet opening for housing ventilation “234”  outlet leading from cell stack “222” to “234”, Fig. 5d.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1), as applied to Claims 3 and 1 respectively, above.
Regarding Claim 4, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses wherein the downstream valve “288” may be selected from suitable flow restricting devices, including a passive check valve [0033], which opens automatically when a minimum pressure is exceeded, since this is how check valves operate. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate valve for the flow restricting device of Schaefer, such as a passive check valve as taught by Schaefer in order to appropriately restrict effluent flow and maintain suitable operating pressure.
Regarding Claim 5, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses wherein the medium pressure tap pressure control valve may be a throttle valve [0022], reading on an active throttle element. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate flow restricting device such as a throttle valve of as taught by Schaefer in order to provide a suitable flow controlling valve. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1) as applied to claim 1 above, and further in view of Rothschuh (US 20170054166 A1).
Regarding Claim 6, Schaefer discloses all of the claim limitations as set forth above. Schaefer discloses the compressor “230” but does not disclose the specific type of compressor. 
In a similar field of endeavor as it pertains to a fuel cell system comprising a compressor [0036] Fig. 1, Rothschuh teaches a fuel cell using a compressor “32” to compress the cathode reactant line [0097], wherein the compressor is a screw-type compressor [0108].
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate type of compressor for the cathode reactant compressor of Schaefer, such as a screw compressor as taught by Rothschuh, as one of ordinary skill in the art would have a reasonable expectation that such a compressor would be suitable as the compressor for a fuel cell of Schaefer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1) as applied to claim 7 above, and further in view of Honda (US 20170179504 A1).
Regarding Claim 8, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses an embodiment wherein cathode effluent coming from the fuel cell stack “222” is recycled [0032] from the outlet opening of the fuel cell, outlet leading from cell stack “222” to “234” (Fig. 5d) reading on a venting line. However, Schafer does not disclose a turbine. 
In a similar field of endeavor as it pertains to a fuel cell system (Honda Abstract), comprising a recycling line, Fig. 1, Honda teaches adding a turbine “52” [0038] downstream of the venting line “48b” [0038] from the outlet opening of the oxidant effluent discharge (e.g. manifold “42b”) [0038] Fig. 1, such that a turbine outlet (shown by arrow to the right of “52” Fig. 1), is downstream of the turbine itself “52”. Honda teaches that this turbine “52” can perform electrical regeneration by capturing exhaust energy from the fuel cell stack and can thus improve the net output of the fuel cell [0038].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell oxidant exhaust line of Schaefer to include turbine, such that the venting line runs from the outlet opening to a turbine outlet downstream as taught by Honda in order to capture exhaust energy and further improve the net output of the fuel cell system. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1) in view of Honda (US 20170179504 A1), as applied to claim 8 above, and further in view of Mermelstein (US 20170062848 A1).
Regarding Claim 9, modified Schaefer discloses all of the claim limitations as set forth above. Modified Schaefer does not disclose wherein a first shut-off valve is arranged upstream of the compressor and a second shut-off valve is arranged at the turbine outlet downstream of the connection of the venting line. 
In a similar field of endeavor as it pertains to fuel cell systems (Mermelstein abstract, Fig. 1) with an oxidant recycle line [0006], having a first shut-off feed valve “112” [0014] arranged upstream of the compressor “108”, Fig. 1, for controlling flow into the fuel cell stack [0014], and a second shut-off valve “154” [0018] arranged just before the exhaust vent to control access to the exhaust vent [0018].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell control system of Schaefer to include a first and second shut-off valve, as taught by Mermelstein, such that the second shut-off valve is located downstream of the turbine outlet just before the exhaust vent, in order to control access to the exhaust vent and control flow into the fuel cell.
Regarding Claim 10, Schaefer discloses all of the claim limitations as set forth above. Schaefer discloses a desire to control the fuel cell, however does not disclose the first and second shut-off valves. 
Mermelstein further teaches a method of operating the fuel cell by closing the first shut off valve “112” [0019], 
Closing the second shut-off valves “154” (see also Fig. 2, valves “154”, “112” are shaded to show they are closed), 
Sucking in gas from the housing [0021] by suction of the compressor “108” [0020] through the medium pressure tap, which is directly downstream from the compressor as taught by Schaefer above, 

Conducting the gas through the housing to the turbine (not shown), since it is sucked from the cell stack housing “104” and product line “102” (synonymous to the venting line) into the compressor “108” [0020] back to the compressor “108”, via recycle line “126” [0021], Fig. 2. Mermelstein teaches that operating the fuel cell in this electrolysis mode allows to condense residual and unreacted product steam and subsequently separate out hydrogen to later use in power generation mode [0019]-[0020].
It would have been obvious to one having ordinary skill in the art at the time of filing to configure the fuel cell system of Modified Schaefer to close the first and second shut-off valves, suck in gas from the housing, compress the gas, and conduct the gas through the housing as taught by Mermelstein in order to conduct electrolysis on the fuel cell and produce hydrogen gas to store from reaction products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                         
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721